Citation Nr: 1013888	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation greater than 30 
percent for a total right knee replacement.

2.  Entitlement to a disability evaluation greater than 10 
percent for arthritis of the right knee.  

3.  Entitlement to a disability evaluation greater than 10 
percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York City, New York.  

The Veteran testified at a video conference hearing in 
support of his claims in September 2009, before the 
undersigned Acting Veterans Law Judge.  At the hearing, he 
submitted additional medical records and waived his right to 
have the RO initially consider this additional evidence.  
38 C.F.R. §§ 20.800, 20.1304(c) (2009).

The issues of increased evaluations for a total right knee 
replacement and arthritis of the right knee are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

At his September 16, 2009, video conference hearing, prior to 
the promulgation of a decision in this appeal, the Veteran 
notified the Board that he was withdrawing his claim for an 
increased evaluation for his service-connected bilateral 
hearing loss.



CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 and Supp. 2009); 
38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal (VA Form 9 or equivalent) may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the Veteran personally without 
the express written consent of the Veteran.  
38 C.F.R. § 20.204(c). 

In this case, the Veteran stated on the record during his 
September 16, 2009, video conference hearing, that he was 
withdrawing from appeal his claim for an increased evaluation 
for bilateral hearing loss.  A written transcription of this 
hearing has been prepared and associated with the claims 
file, and this transcript qualifies as the required 
"writing" for withdrawal.  

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2009).  
The Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal, as it pertains to the Veteran's claim for an 
increased evaluation for his service-connected bilateral 
hearing loss, is dismissed.


REMAND

At his September 2009 hearing, the Veteran testified that he 
was going to soon be starting physical therapy for his knees 
at the Albany VA Medical Center (VAMC).  Accordingly, since 
VA's duty to assist requires VA to obtain and associate with 
the record all relevant records, the Board finds that a 
remand is required to obtain the records of the Veteran's 
physical therapy.  See 38 U.S.C.A. § 5103A(b) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
adjudicators are deemed to have constructive notice of VA 
medical records).

At his hearing, the Veteran testified that symptoms from his 
knee disabilities were less severe than usual at the time of 
his February 2008 VA examination.  The Veteran provided 
statements from his supervisor showing that his knee 
disabilities prevent him from being promoted at work.  He 
testified that the VA examiner did not ask him about his pain 
level during range of motion testing.  Additionally, as 
mentioned above, the Veteran recently started physical 
therapy for his knees, which suggests that there may have 
been a change in his condition.  Accordingly, for all of 
these reasons, the medical evidence of record is insufficient 
to allow a proper evaluation of the current severity of the 
Veteran's knee disabilities, and a new examination is needed.  
Cf. Ardison v. Brown, 2 Vet. App. 405 (1994) (holding that in 
evaluating disabilities that are subject to periodic 
exacerbations or outbreaks, an examination should be 
scheduled during such an exacerbation).

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain and associate 
with the claims folder the records from 
the Veteran's physical therapy and any 
other current treatment at the Albany 
VAMC.  

2.  Following the completion of the above 
development, the Veteran should be 
afforded a VA joints examination to 
determine the extent and severity of both 
his total right knee replacement and 
arthritis of the right knee.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
report all pertinent findings, including 
ranges of motion and a discussion of 
functional loss.  If pain on motion is 
found, the examiner must state the degree 
of motion where the pain begins.  
Functional limitation due to the 
Veteran's right knee disorders, if any, 
must be reported.  The examiner should 
comment on whether the Veteran has more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy from 
disuse.  The examiner should also address 
whether the Veteran's condition 
fluctuates in degree, and its impact on 
his ability to work.  

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or 
she should expressly indicate this and 
provide a supporting rationale as to why 
an opinion cannot be made without 
resorting to speculation.  

3.  After the above has been completed, 
the AOJ should then readjudicate the 
claims.  If any disposition remains 
unfavorable, send the Veteran and his 
representative a supplemental statement 
of the case and give them an appropriate 
period of opportunity to respond before 
returning the file to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


